ORDER
The denial of the petition for rehearing previously entered by this court on June 23, 1999 is vacated. The petition for rehearing is granted and the ease is restored to the calendar for oral argument during September Term 1999. All parties to the appeal are ordered to file supplemental briefs addressing the applicability to this case of the Supreme Court’s decisions in College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, — U.S. -, 119 S.Ct. 2219, — L.Ed.2d -, 1999 WL 412639 (1999); Alden v. Maine, — U.S. -, 119 S.Ct. 2240, — *568L.Ed.2d. -, 1999 WL 412617 (1999); Florida Prepaid Postsecondary Education Expense Board v. College Savings Bank, — U.S. -, 119 S.Ct. 2199, — L.Ed.2d -, 1999 WL 412723 (1999). These briefs shall be filed with the clerk by September 1, 1999. The time of oral argument shall be set in a later order of this court.